Citation Nr: 0121092	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  96-11 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
postoperative residuals of a subtotal gastrectomy, currently 
evaluated 20 percent disabling. 

2.  Entitlement to a higher (compensable) initial rating for 
a service-connected postoperative ventral hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1995 RO decision which denied an increase in a 20 
percent rating for postoperative residuals of a subtotal 
gastrectomy, and granted secondary service connection and a 0 
percent rating for a ventral hernia.  The veteran was 
notified of this decision in August 1995.  A notice of 
disagreement was received in September 1995, and the veteran 
appealed for higher ratings.  The statement of the case was 
issued in November 1995, and a substantive appeal addressing 
this issue was received in February 1996.  A Board hearing 
was requested and scheduled, but the veteran failed to report 
for such hearing.  In December 1998, the Board remanded the 
case to the RO for further evidentiary development.  The case 
was subsequently returned to the Board.


FINDINGS OF FACT

1.  The veteran without good cause failed to report for a 
scheduled VA examination associated with his claim for an 
increased rating for residuals of a gastrectomy.

2.  The veteran without good cause failed to report for a 
scheduled VA examination associated with his claim for a 
higher initial rating for a postoperative ventral hernia.

3.  The veteran's residuals of a postoperative ventral hernia 
are manifested by a tender and painful scar.


CONCLUSIONS OF LAW

1.  The veteran's claim for an increased rating for residuals 
of a gastrectomy is denied as a matter of law.  38 C.F.R. § 
3.655 (2000).

2.  The criteria for a 10 percent rating for a postoperative 
ventral hernia have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from January 1955 to 
January 1957.  A review of his service medical records shows 
that he was treated for gastritis and a duodenal ulcer.

In a March 1959 rating decision, the RO established service 
connection for a duodenal ulcer, with a 20 percent schedular 
rating.

A VA hospital discharge summary shows that the veteran was 
hospitalized from July 1963 to August 1963 for complaints of 
epigastric pain.  He underwent a bilateral vagotomy and 
gastroenterostomy.

In an October 1963 rating decision, the RO recharacterized 
his service-connected disability as residuals of a 
gastrectomy; a 60 percent schedular rating was assigned.  In 
an October 1964 rating decision, the rating was decreased to 
40 percent.  In an August 1969 rating decision, the rating 
was decreased to 20 percent.  Such rating has remained in 
effect to the present.

In December 1994, the veteran submitted a claim for an 
increased rating for service-connected residuals of a 
gastrectomy.

VA medical records show that in January 1995, the veteran 
reported that he had bulging along his abdominal surgical 
scar, and that he noticed this condition three weeks ago.  
The veteran was diagnosed with a ventral hernia, and on 
January 13, 1995, underwent surgical repair of the hernia and 
lysis of abdominal adhesions.

At a June 1995 VA examination, the veteran reported a history 
of status post duodenal ulcer thirty-four years previously.  
He said he recently had repair of a ventral hernia related to 
the previous surgical incision.  He complained of 
intermittent pain at the incision site.  He also complained 
of occasional vomiting, which he had prior to January 1995.  
On examination, there was a well-healed, midline, 6.6-inch 
incision.  There were positive bowel sounds, and no hernia 
was appreciated.  The diagnosis was status post ventral 
hernia repair with postoperative pain.

In a July 1995 rating decision, the RO denied an increase in 
a 20 percent rating for service-connected residuals of a 
gastrectomy, and granted secondary service connection for a 
ventral hernia.  A noncompensable evaluation was assigned for 
the ventral hernia effective January 5, 1995, a temporary 
total rating for convalescence was assigned effective January 
12, 1995, and a noncompensable evaluation was assigned 
effective March 1, 1995.

By a statement dated in September 1995, the veteran asserted 
that a higher rating was warranted for the service-connected 
ventral hernia as he had to wear a supporting belt because of 
cramps from the ventral hernia.  He asserted that a higher 
rating was warranted for the service-connected residuals of a 
gastrectomy since his condition required surgery in January 
1995.  By a statement dated in February 1996, the veteran 
reiterated that he needed and used a supporting belt, and 
said he had various post-gastrectomy symptoms after eating, 
including sweating, nausea, pounding of the heart, and 
bloating.

In December 1998, the Board remanded the claims to the RO 
partly to obtain medical records and partly for a VA 
examination to evaluate his service-connected disabilities.  
The veteran was advised that failure to report for his 
examination, without good cause, might result in denial of 
his claims, pursuant to 38 C.F.R. § 3.655.

By a letter to the veteran dated in December 1998, the RO 
asked him to identify medical treatment providers who treated 
him for a duodenal ulcer, residuals of a gastrectomy, or a 
ventral hernia since January 1995.

By a statement dated in March 1999, the veteran reported that 
he underwent a stomach operation in 1963 at a VA facility, 
and a second VA operation in January 1995 ". . . to heal and 
repair whatever was done in the first place."  He did not 
report any other treatment for his service-connected 
disabilities.

By a letter to the veteran dated in August 2000, the veteran 
was advised that a VA examination was being scheduled to 
evaluate his service-connected disabilities.  He was advised 
that pursuant to 38 C.F.R. § 3.655, failure to report for his 
examination, without good cause, might result in denial of 
his claims.  This letter was sent to his address of record.

An RO examination request worksheet, dated in August 2000 and 
sent to a VA Medical Center (VAMC), reflects that VA 
examinations of the veteran's stomach and intestines were 
requested.  The veteran's correct address was listed at the 
top of the worksheet.  A computer printout dated in September 
2000 from a VAMC shows that the veteran failed to report for 
scheduled VA examinations on three separate occasions.

Partially duplicative VA medical records dated from 1995 to 
1996 were received by the RO in August 2000.  A handwritten 
copy of the VA examination performed in June 1995 notes that 
the veteran was not anemic, did not have malnutrition, and 
had occasional nausea and diarrhea and/or constipation.  An 
October 1996 treatment note shows that the veteran complained 
of umbilical pain, nausea, and diarrhea.  On examination of 
the abdomen, there was a large vertical healed surgical scar 
which was hypersensitive to touch.  There were active bowel 
sounds, and the abdomen was distended and hypertympanic.  The 
diagnostic impression was questionable aerophagia.  A 
December 1996 treatment note shows that the veteran 
complained of pain after eating for the past two years.  The 
examiner noted that the veteran's gastrointestinal complaints 
were unchanged, and he was still symptomatic, with diarrhea, 
pain, and distention.

II.  Analysis

The veteran asserts that his service-connected residuals of a 
gastrectomy and postoperative ventral hernia are more 
disabling than currently evaluated.  The file shows that the 
RO has properly developed the evidence to the extent 
possible, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  All identified medical records have been 
obtained, and the veteran has not reported receiving any 
recent medical treatment for his service-connected 
conditions.  The veteran has repeatedly failed to report for 
VA examinations scheduled to evaluate the current level of 
severity of his service-connected disabilities, despite being 
advised that his claims could be denied for such failure.

Although the VA has a duty to assist the veteran with the 
development of the evidence in connection with his claim, the 
duty to assist is not always a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655 Failure to report for Department of Veterans Affairs 
examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2000).

The veteran was properly notified of the consequences of a 
failure to report for his scheduled VA examination, and the 
examination request sent from the RO to the VAMC included his 
most recent address of record.  See 38 C.F.R. § 3.1(q) (2000) 
(Notification for VA purposes is a written notice sent to the 
claimant's last address of record). 

The VAMC has indicated that the veteran failed to report for 
his scheduled VA examinations.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 
(1992)).  Given the presumption of regularity in the mailing 
of VA examination scheduling notices, the veteran's 
notification of the consequences of failure to report for his 
VA examination, the fact that no correspondence to the 
veteran has been returned as undeliverable, and considering 
the fact that the veteran has never contacted the VA to give 
adequate reasons for not reporting for the examinations, the 
Board is satisfied that the veteran failed to report to the 
scheduled examinations without good cause.  See 38 C.F.R. § 
3.655 (2000).


A.  Increased Rating for Residuals of a Gastrectomy 

As the veteran failed to report for his scheduled 
examinations without good cause, 
the Board finds that the claim for an increased rating for 
residuals of a gastrectomy must be denied as a matter of law.  
38 C.F.R. § 3.655(b) (2000); Sabonis v. Brown, 6 Vet. App. 
426 (1994).

B.  Higher Initial Rating for a Postoperative Ventral Hernia 

As the claim for a higher initial rating for a postoperative 
ventral hernia is an original compensation claim, the Board 
finds that since the veteran failed to report for a scheduled 
VA examination necessary to evaluate his service-connected 
ventral hernia, and has not provided good cause for such 
failure, the claim will be rated based on the evidence of 
record.  38 C.F.R. § 3.655(b) (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).

The RO has evaluated the veteran's service-connected 
postoperative ventral hernia under 38 C.F.R. § 4.114, 
Diagnostic Code 7339.

7339 Hernia, ventral, postoperative:

Massive, persistent, severe diastasis of 
recti muscles or extensive diffuse 
destruction or weakening of muscular and 
fascial support of abdominal wall so as 
to be inoperable.................................................100

Large, not well supported by belt under 
ordinary conditions..................................................40

Small, not well supported by belt under 
ordinary conditions, or healed ventral 
hernia or postoperative wounds with 
weakening of abdominal wall and 
indication for a supporting 
belt........................20

Wounds, postoperative, healed, no 
disability, belt not 
indicated...................................................0

38 C.F.R. § 4.114, Diagnostic Code 7339 (2000).

A review of the medical evidence shows that the veteran 
underwent surgical repair of a ventral hernia in January 
1995.  On VA examination in June 1995, the veteran complained 
of intermittent pain at the site of his surgical incision.  
On examination of the veteran's abdomen, there was a well-
healed, midline, 6.6-inch incision.  No hernia was 
appreciated.  An October 1996 VA outpatient treatment record 
shows that there was a large vertical healed surgical scar on 
the veteran's abdomen which was hypersensitive to touch.  
There is no other medical evidence regarding the veteran's 
postoperative ventral hernia.  The evidence demonstrates that 
the only current residual of the veteran's ventral hernia 
repair is a surgical scar.  Although the veteran asserts that 
he must wear a belt for this disability, there is no medical 
evidence demonstrating that a belt is medically indicated.  
Again, the Board notes that the veteran failed to report for 
a VA examination which might have provided additional medical 
evidence regarding the current level of severity of his 
service-connected postoperative ventral hernia.  A higher 
(compensable) rating is therefore not warranted under the 
criteria of Diagnostic Code 7339.

Also for application to the veteran's disability are the 
rating criteria pertaining to scars.  Under the provisions of 
Diagnostic Code 7803, scars that are superficial and poorly 
nourished, with repeated ulceration, warrant a 10 percent 
disability rating. Superficial scars that are tender and 
painful on objective demonstration are rated as 10 percent 
disabling under Diagnostic Code 7804.  The current medical 
evidence of record has consistently revealed that veteran's 
surgical scar is well-healed, and there is no evidence of 
scar ulceration.  No additional evaluation is warranted under 
Code 7803.  However, bearing in mind the benefit-of-the-doubt 
rule (38 U.S.C.A. § 5107(b) (West Supp. 2001)), the Board 
finds that the postoperative scar is tender and painful on 
objective demonstration, as noted in an October 1996 VA 
outpatient treatment record.  Hence, a rating of 10 percent 
rating is warranted for the service-connected postoperative 
ventral hernia under the rating criteria pertaining to scars.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).


ORDER

An increased rating for residuals of a gastrectomy is denied.

A 10 percent rating for a postoperative ventral hernia is 
granted, subject to the applicable criteria governing the 
award of monetary benefits.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

